Citation Nr: 1811863	
Decision Date: 02/27/18    Archive Date: 03/07/18

DOCKET NO.  14-32 131A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUE

Entitlement to service connection for an acquired psychiatric disability, to include post-traumatic stress disorder (PTSD), depression, and anxiety disorder.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran, D.W., and M.C.


ATTORNEY FOR THE BOARD

M.D., Associate Counsel

INTRODUCTION

The Veteran served on active duty from January 1980 to December 1981. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Fort Snelling, Minnesota.

In November 2016, the Veteran was afforded a Board hearing before the undersigned Veterans Law Judge. A transcript of the hearing is of record. 

The medical evidence of record reflects that the Veteran has received several different psychiatric diagnoses. In Clemons v. Shinseki, 23 Vet. App. 1 (2009), the United States Court of Appeals for Veteran's Claims (Court) held that an appellant's diagnoses which arise from the same symptoms for which he is seeking benefits, do not relate to entirely separate claims not yet filed by the appellant. Rather, these diagnoses should be considered to determine the nature of the appellant's current condition relative to the claim he did submit. 

Thus, the Board finds that the Veteran's claim should be recharacterized as entitlement to service connection for an acquired psychiatric disability, to include PTSD, depression, and anxiety disorder.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Before the claim can be adjudicated on the merits, additional development is necessary.

The Veteran has not been afforded a VA examination in relation to his claim for entitlement to service connection for an acquired psychiatric disability, to include PTSD, depression, and anxiety disorder.

VA will provide a medical examination when there is: (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) evidence establishing that an event, injury, or disease occurred in service or establishing that certain diseases manifested during an applicable presumptive period for which the veteran qualifies; and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability; but insufficient competent medical evidence on file for VA to make a decision on the claim. See 38 U.S.C. § 5103A (d)(2) (2012); 38 C.F.R. § 3.159(c)(4)(i) (2017); McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).

The medical evidence of record reflects that the Veteran has received several different psychiatric diagnoses, including depression and anxiety disorder. The Veteran asserts that his current psychiatric diagnoses are related to his military service. 

At a Board hearing, the Veteran expressed that after 1980, he started having nightmares and panic attacks. The Veteran testified that while serving, he witnessed body bags being carried onto his ship. See Board hearing transcript at 15. The Veteran has dreamt about these body bags with the dead bodies coming out of the bags since service. Id at 9. The Veteran testified that he was traumatized because he thought his friend was in one of the body bags and that he would be next. Id at 15. 

As such, the Board finds that the low threshold for provision of a VA examination under McLendon has been reached, and the Veteran must be afforded a VA psychiatric examination.

Accordingly, the case is REMANDED for the following action:

1. The Veteran should be given an opportunity to identify any outstanding VA or non-VA treatment records referable to his psychiatric disability. Thereafter, such records should be obtained for consideration in his appeal. 

2. Following completion of the above, afford the Veteran an appropriate VA examination to determine the nature and etiology of his psychiatric disorder(s). The claims folder should be made available to the examiner for review in connection with the examination and the examiner should acknowledge such review in the examination report or in an addendum. Following interview of the Veteran and review of the claims folder, the examiner is requested to provide opinion on the following questions:

a) If the examiner finds that the Veteran meets the criteria for a PTSD diagnosis, he/she should specifically identify which stressors are linked to the PTSD diagnosis.

 b) If the examiner finds that the Veteran manifests an acquired psychiatric disorder other than or in addition to PTSD, he/she should provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that any such currently diagnosed psychiatric disorder was first manifested in service and/or is causally related to event(s) in service.

A complete rationale should be given for all opinions and conclusions expressed.

The examiner is advised that the Veteran is competent to report symptoms that he has observed and that his reports, along with the other evidence of record, must be considered in formulating the requested opinion. 

The examiner is also advised that the absence of evidence in the service treatment records is an insufficient basis, by itself, for a negative opinion. 

If the examiner cannot provide an opinion without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.

3. After completing any additional notification or development deemed necessary, the Veteran's claims should be readjudicated. If the claims remain denied, the Veteran and his representative should be furnished with a supplemental statement of the case and afforded a reasonable opportunity for response.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
Nathaniel J. Doan 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2017).




